452 F.2d 1197
In the Matter of Theodore A. WATKINS, Bankrupt-Appellant,v.William B. GROVER, Trustee in Bankruptcy, Appellee.
No. 71-1087.
United States Court of Appeals,Ninth Circuit.
Dec. 20, 1971.

Theodore A. Watkins, in pro. per.
Philip M. Arnot, Eureka, Cal., for appellee.
Before CHAMBERS, KOELSCH and KILKENNY, Circuit Judges.
PER CURIAM:


1
On December 2, 1970, Watkins filed a notice of appeal from orders of the district court, entered respectively on October 30 and November 24, and which affirmed decisions of the referee in bankruptcy with reference to unrelated matters arising in Watkins' bankruptcy proceedings.


2
To the extent the appeal involves the order of October 30, it was untimely and hence must be dismissed.  Rule 4(a) F.R.App.P.


3
By the order of November 24, the district court affirmed the referee's denial of a discharge in bankruptcy to Watkins and additionally affirmed his determination and judgment that Watkins and several other persons were jointly liable to the trustee for rent accruing on their use of real property belonging to the bankruptcy estate.


4
We agree with the district judge that, on the record made, the referee was acting well within his discretion in refusing to grant Watkins a discharge; that the evidence was sufficient to support the award of money damages, and that those orders should be affirmed.


5
It is so ordered.